Case 1:17-cv-00428-CG-MU Document 139 Filed 05/09/19 Page 1 of 2         PageID #: 977



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA


 FRED DEANGELO QUINNIE                            )
                                                  )
 (AIS#263975),                                    )
                                                  )
         Plaintiff ,                              )
                                                  )
                                                  )   CIVIL ACTION NO.
 vs.                                              )
                                                  )   1:17-cv-00428-CG-MU
                                                  )
 JEFFERSON DUNN, et al.,                          )
                                                  )
         Defendants .                             )
                                                  )


              CORPORATE/CONFLICT DISCLOSURE STATEMENT
         COMES NOW Laura Acreman, a Defendant in the above-captioned matter,

 and in accordance with the Order of this Court, makes the following disclosure

 concerning parent companies, subsidiaries, partners, limited liability entity members

 and managers, trustees (but not trust beneficiaries), affiliates, or similar entities

 reportable under the provisions of the Southern District of Alabama.

                This party is an individual, or

                This party is a governmental entity, or

                There are no entities to be reported, or

                The following entities and their relationship to the party are hereby

 reported:




 {B3153666}
Case 1:17-cv-00428-CG-MU Document 139 Filed 05/09/19 Page 2 of 2                PageID #: 978




         Reportable Entity                               Relationship to Party

         _________________________                       _________________________
         _________________________                       _________________________




                                           /s/ Philip G. Piggott
                                           Philip G. Piggott (ASB-4379-P67P)
                                           E-mail: pgp@starneslaw.com
                                           STARNES DAVIS FLORIE LLP
                                           100 Brookwood Place, 7th Floor
                                           Birmingham, AL 35209
                                           Telephone: 205-868-6000
                                           Facsimile: 205-868-6099
                                           Attorney for Defendant

                              CERTIFICATE OF SERVICE

         I hereby certify that on May 9, 2019, I electronically filed the foregoing with the
 Clerk of the Court using the CM/ECF filing system, which will send notification of such
 filing to the following:


         and I hereby certified that I have mailed by U. S. Postal Service the document to
 the following non-CM/ECF participants:

 Fred Deangelo Quinnie (AIS 263975)
 Donaldson Correctional Facility
 100 Warrior Lane
 Bessemer, AL 35023


                                           /s/ Philip G. Piggott
                                           Philip G. Piggott (ASB-4379-P67P)




 {B3153666}                                   2
